DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 2, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi et al. (previously cited) in view of Scherf et al. (previously cited).
Cecchi et al. teach a cosmetic composition that includes both olive squalane (plant squalene) and the silicone oil, cyclomethicone (see example 14; instant claims 1 and 10). The presence of at a mixture of least dimeric alkanes according to instant formula I is not detailed.
Scherf et al. teach branched alkanes that are envisioned as replacements for silicone oils in cosmetic formulations (see claim 13). The alkanes envisioned are the product of oligomerization reactions between fatty alcohols where trimer and dimers of 

    PNG
    media_image1.png
    204
    269
    media_image1.png
    Greyscale

 where n is preferably 1 or 2 and R is hydrogen or a hydrocarbon radical having 2 to 16 carbons and preferably 4 to 12 carbons (see claim 10). These compounds correspond to the instant dimeric and trimeric compounds of formula Ib where n = 1 and C8 to C16 linear alkane chains are R1, R’2, and R’3 for the trimer or are R1 and R’3 for the dimer. R2 and R3 are hydrogen and R’1 is methyl. In the dimer, R’2 is hydrogen (see instant claims 1 and 6). Two examples of alkane preparations are detailed where one includes a mixture with over 70 wt% 9-methyl-11-octylhenicosane that has a viscosity of 14.4 mm2/s at 40⁰C (see translation examples 3 and 4 and table on page 9 of original document). This compound corresponds to formula Ib where R3 and R’3 are C9 while R2 is C10. The carbon atoms total 30 (see instant claim 5).  This blend also includes a C30 branched product called isotricontane which meets the limitations of instant formula II where R1 is methyl, R2 is C27 alkane, and R3 is hydrogen (see example 3 and table on page 9 of original document; instant claims 8 and 9). Another example includes a mixture with over 64 wt% of 11-methyl-13-decylpentaeicosane that has a viscosity of 2/s at 40⁰C (see example 4 and table on page 9 of original document). This compound corresponds to instant formula Ib where R3 and R’3 are C10 while R2 is C12.  The carbon atoms total 36 (see instant claim 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a blend of the exemplified 9-methyl-11-octylhenicosane containing alkane mixture and the 11-methyl-13-decylpentaeicosane containing alkane mixture of Scherf et al. in place of the cyclomethicone in the composition of Cecchi et al. This choice of alkanes would have been obvious because they are exemplified and blends of the dimer/trimer alkanes of Scherf are explicitly envisioned. The viscosities of the two alkane blends are within the claimed range, thus the viscosity of their combination would also be expected to fall within the claimed range. It additionally would have been obvious to include isotricontane, as another branched alkane envisioned by Scherf. Therefore claims 1, 3, 5-6, and 8-10 are obvious over Cecchi et al. in view of Scherf et al.


Allowable Subject Matter
Claims 2, 4, and 7 are free of the art. Compounds of formula Ia in claim 2 are known. Chen et al. (previously cited) teach a topical anti-microbial composition that includes a plant extract that includes 10-methyleicosane (see table 2). This is the sole compound of formula Ia indicated is being present in the composition. Squalane is known for use in similar compositions as a skin protectant (see DeOliveira et al. - previously cited - paragraph 90). While other compounds of formula Ia are known, they 


Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. In light of the amendment and explanation, the objection to the specification and drawings are withdrawn
The applicant noted the inadvertent mistyping of the silicone oil in example 14 of Cecchi et al. as dimethicone, instead of the cyclomethicone that was recited. This has been corrected. The applicant is incorrect in their presumption that the exchange of components based upon Scherf et al. was specific to dimethicone. Scherf et al. teach the general utility of their alkanes as a replacement for silicone oils in cosmetics. The component at issue in Cecchi et al. was correctly viewed as a silicone oil and for this reason was substituted with alkanes of Scherf et al. in the prima facie case of obviousness. 
The applicant additionally argues that such a replacement would not have been done for cyclomethicone because of its viscosity being lower than that of the alkanes employed to replace it. Specifically, they argue the 5 cSt viscosity of cyclomethicone would preclude an exchange for the 12 to 25 cSt alkane blend of Scherf et al. and the .


Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615